Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 15, 2015

The Court of Appeals hereby passes the following order:

A15I0246. GEORGE ZACKERY GOLDBERG et al. v. JOE KELLY.

      George Zackery Goldberg, individually, and the law firm of Goldberg &
Dohan, LLP (collectively “Goldberg”) seek interlocutory appeal from a trial court
order denying their motion to open default in this case. The trial court issued its order
on April 22, 2015, and issued a certificate of immediate review on April 28, 2015.
However, Goldberg did not file their application for interlocutory appeal until June
29, 2015.
      Goldberg argue in a supplement to their application that they attempted to file
their application on May 7, 2015, but this Court returned the application because
Goldberg failed to comply with our Court rules. According to Goldberg, they did not
receive notice of the returned application because it was “inexplicably filtered out as
“SPAM” in counsel’s e-mail server.” To the extent that Goldberg’s ability to properly
file a timely application that comported with this Court’s rules was frustrated by their
own computer system, their remedy would be to petition the trial court to vacate and
re-enter the order and certificate of immediate review.
      It is well-established that under OCGA § 5-6-34 (b), an application for
interlocutory appeal must be filed within 10 days of the date on which a timely
certificate of immediate review is entered in the court below. See Genter v. State, 218
Ga. App. 311 (460 SE2d 879) (1995). Because this application was filed 62 days
after entry of the certificate of immediate review, it is untimely and is therefore
DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     07/15/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.